DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that the Applicants have filed what appears to be a foreign priority document (i. e. IN 2017 41032252 filed on 12-09-2017) in the image file wrapper for this U. S. application (16-760,093), but have not explicitly submitted a claim for the benefit of the filing date for this Indian patent document in the Applicants’ Application Data Sheet.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 7,862,771 B2.

	Please, also note that col. 43 lns. 29-30 also mentions the use of a ‘look up table/book’, as embraced in the scope of at least the Applicants’ claims 4 and 13.
	Please, also note that col. 43 ln. 29 mentions the use of an “algorithm”, which seems to suggest the Applicants’ claimed “analytical model” mentioned in the Applicants’ dependent claims 7 and 16.

Allowable Subject Matter


References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
U. S. Pat. 9,675,932 B2 and also U. S. Pat. 5,788,944.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736